Citation Nr: 1629947	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-06 119	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial, compensable rating for left ankle with soft tissue calcification (left ankle disability), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), prior to March 12, 2012.

3.  Entitlement to a rating in excess of 10 percent for left ankle disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from March 12, 2012.

4.  Entitlement to an initial, compensable rating for left ankle scar, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from October 20, 2010.

5.  Entitlement to a rating in excess of 10 percent for residual of right great toe contusion (right foot disability), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from October 20, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to December 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from January 2011 and April 2015 rating decisions.

In January 2011,  the RO, inter alia, granted service connection for left ankle condition and left ankle scar and assigned a 0 percent (noncompensable) rating for each disability, effective October 20, 2010 (the date of receipt of the Veteran's claims).  In that decision, the RO also denied service connection for tinnitus and right foot disability.  In February 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) addressing all issues was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with the issues of service connection for left ankle disability, left ankle scar, and right foot disability in March 2012.  

During the pendency of the appeal, in a March 2012 simplified notification letter, the RO granted service connection for righty great toe contusion (claimed as a right foot disability) and assigned a 10 percent rating, effective October 20, 2010.  This matter resolved the claim for service connection for right foot disability. 
In a November 2012 rating decision, the RO awarded a higher,  10 percent rating for left ankle disability, effective March 12, 2012 (the date of receipt of the Veteran's VA Form 9), but  denied a rating in excess of 10 percent for left ankle condition and service connection for tinnitus (as reflected in a November 2012 supplemental SOC (SSOC)).

The Veteran filed a claim for increased rating for left ankle disability and right foot disability in June 2014, which the RO denied in an April 2015 rating decision.  The Veteran filed a NOD in May 2015.  A statement of the case (SOC) was issued in December 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2016. 

As regards characterization of the appeal, because the Veteran's appeal with respect to the left ankle and left ankle scar emanated from Veteran's disagreement with the initial, noncompensable ratings assigned following the awards of service connection, the Board has characterized these matters in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Moreover, although the RO granted an increased, 10 percent rating for left ankle disability, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal pertaining to the evaluation of his left ankle disability as encompassing the matters reflected in the second and third issues set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the Veteran filed a petition to reopen his claim for service connection for tinnitus in May 2015; however, as noted above, the original service connection claim was already in appellate status.

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

The Board's decision addressing the claim for service connection for tinnitus is set forth below.  The claims for higher ratings for left ankle disability, left ankle scar, and right foot disability are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT
 
1. All notification and development actions needed to fairly adjudicate the claim for service connection for tinnitus have been accomplished. 

2.  The Veteran's assertions of significant in-service noise exposure are credible and consistent with the circumstances of his service.

3. The Veteran has credibly asserted that he began experiencing tinnitus following noise exposure during service and that it has continued to the present. 


CONCLUSION OF LAW


1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly resolve this matter have been accomplished. 

The Veteran contends that his tinnitus is a result of his exposure to loud gunfire during training in service.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 113; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

If a chronic disease, such an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary. 3 8 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) recently held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a) . Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In the present case, during a December 2010 VA examination, the Veteran reported that he experienced tinnitus for many years and that it has gotten worse over the past several years.  He also stated that he was exposed to mortar fire during training exercises three to four times per month.  He stated that hearing protection was used sporadically and he denied any other recreational noise exposure with the exception of industrial noise exposure while wearing hearing protection.  The VA examiner concluded that the Veteran's tinnitus is less likely than not caused by or the result of military noise exposure because it is difficult to establish a direct link between reported tinnitus and military noise exposure that occurred over a decade ago and since tinnitus is most often considered to be a symptom of hearing loss, for which the Veteran is not service-connected. 

In September 2012, the Veteran underwent another examination conducted by the same VA examiner who conducted the December 2010 VA examination.  The VA examiner concluded that the Veteran's tinnitus is less likely as not caused by the Veteran's in-service occurrence of otitis externa, as there were no residual symptoms of the single episode of otitis externa noted on the November 1998 separation examination and medical research does not support a finding that otitis externa causes permanent symptoms of tinnitus.  Furthermore, the VA examiner explained that otitis externa is a transient, treatable ear condition, and the Veteran's ear is currently free of disease.  Given that this opinion is limited to whether the Veteran's tinnitus is related to an in-service diagnosis of an ear infection (and the Veteran has not contended such), and the Board is granting the Veteran's claim for service connection for tinnitus on the basis of the conceded in-service noise exposure and continuity of tinnitus since service (as explained below), the Board will not discuss the September 2012 opinion in the analysis below. 

First addressing the question of in-service injury (here, noise exposure), the Board points out that the Veteran's DD Form 214 references his specialty as a mortarman. Furthermore, his November 1998 separation examination report indicates that he was a mortarman.  As such, although there is no specific incident of acoustic trauma doucumented in the Veteran's service records, the Board accepts his assertions of significant in-service noise exposure as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  In addition, as there is no reason to question the veracity of his assertions in this regard, the Board finds such assertions as credible. 

As for the matter of current disability, the Board further finds that the Veteran is competent to diagnose tinnitus (ringing of the ears) based on his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to ringing in the ears).  Therefore, given the Veteran's assertions that he currently experiences tinnitus, which is documented in the report of the December 2010 VA examination, the Board finds that there is a current diagnosis of tinnitus.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service. 

The Veteran's service treatment records document no complaints, findings, or diagnosis pertinent to tinnitus.  As indicated, however, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing in his ears.  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, such assertions are deemed credible.  Therefore, while there is no contemporaneous evidence of tinnitus during service, there is competent lay evidence establishing that tinnitus first manifested during the Veteran's military service. 

As noted, the Veteran was afforded a VA examination in December 2010 to obtain a competent opinion as to whether he currently has tinnitus related to his military service, specifically in-service noise exposure, as alleged by the Veteran.  During the examination, the Veteran reported that his tinnitus began following his noise exposure and that it worsened in the last several years.  The examiner opined that the Veteran's tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure or his in-service ear infection.  The examiner's opinion was based on the length of time that had passed since his noise exposure and the fact that tinnitus is most often considered to be a symptom of hearing loss, for which the Veteran is not service-connected.  However, although the VA examiner opined that tinnitus may be a symptom of hearing loss, the VA examiner did not specifically address whether the Veteran's tinnitus was caused by his exposure to hazardous noise exposure, specifically mortar fire.  

Thus, while the Board has considered the opinion of the December 2010 VA examiner, the Board finds that, given the confusing rationale provided that does not explicitly address the relationship between this Veteran's noise exposure and tinnitus, such opinion is not persuasive on the issue of direct service connection.   [As the September 2012 opinion by the same examiner was limited to addressing the relationship between tinnitus and otitis media in service, such opinion need not be addressed for purposes of this analysis.] 

The Board acknowledges that no competent professional has specifically related the Veteran's current tinnitus to his in-service noise exposure or other incident of service; however, such an opinion is not necessarily needed with respect to tinnitus.  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a), and a disability for which, in the vast majority of cases, service connection may be established when there is credible evidence of continuity of symptomatology since service.  See Charles, supra; Walker, supra.  Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist a nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra. 

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions in support of his claim, and resolving all reasonable doubt in his favor, the Board finds that the criteria for service connection for tinnitus are met. 


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

With respect to the Veteran's claim for a higher rating for left ankle disability, further clarification is required with respect to the Veteran's complaints of instability in the left ankle.  The VA rating criteria do not specifically address ankle instability; however, separate ratings are generally available for separate and distinct disabilities, under analogous ratings.  38 C.F.R. § 4.20 (2015).  The report of the August 2012  VA examination  reflects that the Veteran reported no instability and no instability is noted in the May 2014 VA examination.  However, the April 2015 VA examiner found that ankle instability or dislocation was suspected and that the Veteran uses a brace for assistance.  Also, during  May 2014 and April 2015 VA examinations, the Veteran reported that his left ankle felt unstable and that he frequently rolled his ankle.

The Board finds that this information appears to be contradictory and requires clarification.  Hence, another examination is required to determine whether the Veteran has had instability at any point during the period on appeal, that has been manifested by limitation of motion, or whether the Veteran has had, at any time during the appeal period, limitation of motion and instability that are separate and distinct manifestations of the left ankle disability for which service connection was granted..

Further, with respect to the Veteran's claimed flare-ups related to his left ankle disability, in the August 2012, May 2014, and April 2015 VA examinations, the Veteran reported flare-ups occurred after prolonged walking or activity and have predictable triggers, the Board finds that none of the VA examiners have adequately expressed an opinion regarding the functional impact of the Veteran's flare-ups.  In this regard, the August 2012 VA examiner did not address functional limitation of flare-ups and the May 2014 and April 2015 VA examiners noted that they were unable to express opinions regarding functional limitation of flare-ups as such would require speculation as the examinations were not conducted during flare-ups.  However, the Veteran has reported that his flare-ups are triggered by "excess of walking" and activity, which are required for his job in animal control.  As the Veteran has indicated that his flare-ups have predictable triggers, and the VA examiners have indicated that an opinion regarding the functional impact of such flare-ups can only be assessed when examined during a flare-up, the Veteran should be given another opportunity to be examined following a workday, after performing activities known to trigger a flare-up.  

With regard to the Veteran's claim for a higher rating for left ankle scar, the Board also notes discrepancies that require further clarification.  The August 2012 and May 2014 VA examination reports reflect that the Veteran's left ankle residual scar was non-tender; however, the April 2015 VA examiner noted no scars.  As the examination reports did not address any functional limitation caused by the left ankle scar, on remand, further medical opinion is needed to address this question.  
Regarding the Veteran's claim for a higher rating for right foot disability, further clarification is warranted as to whether the Veteran's flare-ups cause additional functional limitation.  In that regard, the May 2014 VA examination report reflects that the Veteran reported that he experienced flare-ups with increased pain after prolonged walking.  The April 2015 VA examination report notes that the Veteran did not report flare-ups, however, the Veteran stated that he experienced increased pain with prolonged walking and activities.  The May 2014 and April 2015 VA examiners were unable to express opinions regarding functional limitation of flare-ups or after repetitive-use over time as such would require speculation, as the examinations were not conducted during flare-ups or repetitive-use over time.   As the Veteran has also indicated that his flare-ups have predictable triggers, the Veteran should be given another opportunity to be examined following a workday, after performing activities known to trigger a flare-up.  

Hence, a remand for further examinations to obtain further clarifications and opinions-based on full consideration of the Veteran's assertions, and supported by complete, clearly stated rationale-is warranted.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claims for higher rating-particularly, the claims for increased ratings in excess of 10 percent for the left ankle and/or right foot disability(ies).  See 38 C.F.R. § 3.655(b) (2015).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records..

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Lexington VA Medical Center (VAMC), and that records from this facility  dated through July 2015 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since July 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

In particular, the AOJ should consider whether the procedures for extra-schedular consideration  are invoked, in the first instance, to avoid any prejudice to the Veteran the Board.  See 38 C F R § 3.321 (2013); Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (In this regard, the Veteran has indicated that his left ankle and right foot disabilities impact his occupational duties, hence, raising the question of the Veteran's entitlement to a higher rating for the disabilities on an extra-schedular basis).  In addition, as the Veteran has indicated that his left ankle and right foot disabilities together  impact his ability to walk or stand for long periods of time, such contentions appears to raise a question as to his entitlement to an extra-schedular rating based on the combined effects of his service-connected ankle and foot disabilities.  See, e.g., Yancy v. McDonald, 27 Vet. App. 484 (2016) (holding that entitlement to an extra-schedular rating was raised pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), where evidence indicated that the Veteran could not stand or sit for long periods of time due to the combined effect of service-connected foot, knee, and hemorrhoid disabilities).  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since July 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity have been associated with the electronic file, arrange for the Veteran to undergo VA examination of his left ankle by an appropriate medical professional-preferably, the April 2015 examiner. 

As the Veteran has indicated that his flare-ups have predictable triggers, and the VA examiners have indicated that an opinion regarding the functional impact of such flare-ups can only be assessed when examined during a flare-up, if possible, the Veteran should be given another opportunity to be examined following a workday, after performing activities known to trigger a flare-up. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the clinician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the left ankle (expressed in degrees).  The examiner should address any functional impact associated with use of the left ankle brace, on limitation of motion.  In reaching this conclusion, the examiner should consider the Veteran's contention that he wears an ankle brace constantly, and if possible, test range of motion with and without the brace. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

If the examiner determines that the Veteran has instability in the left ankle, the examiner is asked to discuss whether the instability is a manifestation that is separate and distinct from the limitation of motion, or whether two manifestations are intertwined. 

If instability is identified as impairment separate and distinct from the Veteran's limitation of motion, after reviewing all of the evidence of record, the examiner should address (1) whether instability has been separate and distinct manifestation since October 2010 (the date of the receipt of the Veteran's claim), or if not, specify when it began; and (2) comment on the extent of any separate and distinct instability (i.e. mild, moderate, or marked). 

Additionally, the examiner should render specific findings as to the nature and severity of any scars associated with the service-connected left ankle disability, to include whether the scarring causes any loss of function.  The scar size, and whether it is superficial, deep, nonlinear, unstable, or painful should also be noted.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination of the feet by an appropriate medical professional-preferably, a podiatrist-at a VA medical facility. 

As the Veteran has indicated that his flare-ups have predictable triggers, and VA examiners have indicated that an opinion regarding the functional impact of such flare-ups can only be assessed when examined during a flare-up, if possible, the Veteran should be given another opportunity to be examined following a workday, after performing activities known to trigger a flare-up.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the clinician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to the right great to,  the examiner should conduct range of motion studies, express in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain, weakness, excess fatigability, and/or incoordination. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The examiner should specify whether the Veteran's right foot disability results in weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.  

In rendering the above determinations, the examiner should consider all pertinent medical evidence, and all lay assertions (to include the Veteran's reports of flare-ups).

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.   If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, , specifically consider whether referral of the claims for extra-schedular consideration. pursuant to38 C.F.R. §  3.321,to include based on the combined functional effects of the left ankle disability and scar, and the right great toe disabilities, pursuant to Johnson, is warranted.

9.  Thereafter, adjudicate each remaining claim on appeal.

If the Veteran fails, without good cause, to report to the left ankle and/or right foot examination(s), in adjudicating one or both claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each remaining claim on appeal in light of all pertinent evidence (to particularly include that added to the paper claims file and/or the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include, with respect to each higher rating claim, whether staged rating of the disability is appropriate, as well as whether the procedures for referral for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (based on individual or combined disabilities) are invoked).  
10.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of any additional legal authority considered ( to include 38 C.F.R. § 3.321), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


